Citation Nr: 0801627	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-04 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the residuals of steam 
burns to the arms, back, flank, thighs, calves, and left ear.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1972 to April 
1975.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a July 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

In February 2007, the Board issued a decision which denied 
the veteran's claims entitlement to service connection for a 
low back disorder and residuals of steam burns to the arms, 
back, flank, thighs, calves, and left ear.  The issues of 
service connection for PTSD, substance abuse, and depression 
were remanded for additional development.  Thereafter, the 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In September 
2007, the Court vacated the Board's February 2007 decision 
with respect to the issue in the title page, and remanded the 
matter for additional development and readjudication.  Based 
on the Court's decision, the issue of entitlement to service 
connection for residuals of steam burns to the arms, back, 
flank, thighs, calves, and left ear are addressed in the 
Remand portion of the decision below and are remanded to the 
RO via the Appeals Management Center, in Washington, DC.  As 
per the August 2007 Joint Motion for Partial Remand, the 
issue of service connection for a low back disorder remains 
denied.

The Board also notes that the issues of service connection 
for PTSD, substance abuse, and depression remain in the 
development process.  Thus, those issues are not before the 
Board at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

As noted above, in a September 2007 Order, the Court vacated 
the February 2007 Board decision and remanded the issue of 
service connection for residuals of steam burns to the arms, 
back, flank, thighs, calves, and left ear for 
readjudication.  A remand was required for the Board to 
provide adequate reasons or bases as to whether VA satisfied 
its duty to assist the veteran in the development of his 
claim, namely in providing a VA medical examination or 
opinion.  

Both parties acknowledged that the veteran sustained first 
and second degree burns on 20 percent of his total body 
surface while disconnecting a hose during service, for which 
he was hospitalized for 16 days.  While the Board, in its 
February 2007 decision, rejected the veteran's lay arguments, 
the Court noted that a layperson is competent to identify the 
medical condition, to report a contemporaneous diagnosis, or 
describe the symptoms at the time supported by a later 
diagnosis by a medical professional.  See Jandreau v. 
Nicholson, No. 07-7029, ___ F.3d ___ (Fed. Cir. Jul. 3, 
2007), slip op. at 11.  In light of Jandreau, the case was 
remanded for the Board to determine, with support by adequate 
reasons or bases, whether the veteran's claim constitutes 
competent evidence of a current disability.

Accordingly, the case is remanded for the following actions:

1.  The veteran must be afforded a VA 
examination to determine the nature and 
extent of any residuals of steam burns 
to the arms, back, flank, thighs, 
calves, and left ear.  The claims file 
must be provided to and reviewed by the 
examiner.  All tests or studies 
necessary to make this determination 
must be ordered.  The examiner must 
provide an opinion as to whether any 
residuals of steam burns to the arms, 
back, flank, thighs, calves, and left 
ear currently exist.  If so, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that the disability found was incurred 
in or aggravated by service, and/or is 
otherwise related to a service incident 
or to his active service.  A complete 
rationale for all opinions must be 
provided.  

2.  The RO must notify the veteran that 
it is his responsibility to report for 
any VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claims.  38 C.F.R. §§ 3.158, 3.655.  In 
the event that the veteran does not 
report for any scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  Copies of 
all documentation notifying the veteran 
of any scheduled VA examination must be 
placed in the veteran's claims file.

3.  After completing the above actions, 
the RO must readjudicate the veteran's 
claim, taking into consideration any 
and all evidence that has been added to 
the record since its last adjudicative 
action.  If the benefit on appeal 
remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO. 
 Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



